DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, and 11-20 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: US 20140265793 A1 (“Evans et al.”) in view U.S. Pub No.: 20050274680 (Allen et al.) and US Pu No.: US 20140068920 (“Williams”).
 

Regarding Claims 1 and 9, Evans et al. discloses a rail system comprising:
a rail guide (outer rail, 510) that is configurable to be attached to a rack for holding an information handling system ; and
a rail (inner rail, 410) for insertion into the rail guide and that is slidably movable relative to the rail guide (510) in a first direction and a second direction so that the information handling system (110) connected to the rail (410) and installed in the rack can be slidably moved inward and outward from the rack from a first side of the rack and from a second side of the rack [0022]-[0030]).
Evans et al. discloses the claimed invention but does not discloses the hinge being offset in a direction toward the interior
Regarding claims 1 and 9, Allen et al discloses -a hinge (502, 602, 702, 802) connected at a first end of the hinge (504, 604, 704, 804) to a first end of the rail (512, 612, ,712, 812) the hinge being position offset from an axis of the rail in a direction toward an interior of the rack when the rail is in the rail guide attached to the rack ([0040]-[0041]).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the rail assembly could be adapted with hinge and securing mechanism similar to the one taught by Allen et al., to provide a convenient means for easily mounting the rail guide without the use of tools ([0040]).
Williams demonstrates it is well known in the art to provide slide rail with a hinge being offset in a direction toward the interior (See 10, 16). It would have been obvious to one having skill in the art before the effective filing date of the invention to configure the rail of the combination to be offset towards the interior of the rack, as demonstrated y Williams to provide additional support and stability for guiding the IHS system into and out of the rack.
Regarding Claims 3- 4 and 11-13 the combination discloses (Evans et al.) a securing mechanism (516, 616, 716,
816) connected to a second end of the hinge that allows the securing mechanism to
rotate toward the exterior of the rack to secure to the rack to secure the information
handling system in a fixed position, and when not secured to the rack, is movable via
the hinge (504, 604, 704, 804) in a direction toward the interior of the rack so that the
securing mechanism does not prevent the information handling system attached to the
rail to be slidably accessed from a side of the rack opposite the side of the rack on
which the securing mechanism resides (516, 616, 716, 816); Claims 4 and 13- the
securing mechanism (516, 616, 716, 816) connected comprises a plate that is sized to
clear the rail guide when the securing mechanism is moving toward the rail guide to
allow the rail and the securing mechanism to move in the second direction and provide
access to the information handling system from the second side of the rack ([0041] .
Regarding Claims 5-8 and 14-17 Evans et al. discloses wherein the rail assembly further comprises: Claims 5 and 14- a flexible stop (440, 450) to prevent the rail from slidably moving beyond a certain position in at least one of the first or second directions ([0023]); Claims 6 and 15 Evans et al. discloses wherein the rail assembly flexible stop (440, 450) is moveable to allow the rail (inner rail 410) to slidably move beyond a certain position in at least one of the first or second directions so that the information handling system may be accessed by both the first and the second sides of the rack ([0024]); Claims 7 and 16-wherein the flexible stop (440, 450) is moveable to an unengaged position to allow the rail (inner rail 410) to slidably move beyond a certain position when the flexible stop is subjected to a force above a threshold amount; Claims 8 and 17 Evans et al. discloses wherein the flexible stop (440, 450) is moveably attached at one end to the rail (440, 450) and comprises one or more tabs (tab stops, [0026]) at or near another end that (when in an engaged position, extend into the rail guide (outer rail 510) and prevent the rail from slidably moving beyond the tabs; and when in an unengaged position, do not prevent the rail from slidably moving beyond the one or more tabs position in at least one of the first or second directions ([0026]-[0030]).
Evans et al. discloses the flexible stops are on the inner rail and the latching tab stops are on the out rail. It would have been obvious to one having skill in the art before the effective filing date of the invention that the flexible stop could be provided on the outer rail and the tab stop s on the inner rail, to stop the rail system in the forward or rearward direction ([0022]); as it would only require a rearrangement of parts which is within the skill of one in the art.
Regarding Claim 18, Evans et al. discloses attaching a first rail (inner rail 31-) to a first side of an information handling system and a second rail  (inner rail 310) to a second side of the information handling system, the second side of the information handling system being opposite the first side of the information handling system; and 
inserting the information handling system with the attached first and second rails into mating rail guides ( outer rails 510) that are attached to a rack, in which the information handling system is slidably movable relative to the rail guide in a front direction and a back direction so that the information handling system installed in the rack is slidably movable inward and outward from the rack from a front side of the rack and from a back side of the rack.
Evans et al. discloses the claimed invention but does not discloses the hinge being offset in a direction toward the interior
Regarding claims 1 and 9, Allen et al discloses -a hinge (502, 602, 702, 802) connected at a first end of the hinge (504, 604, 704, 804) to a first end of the rail (512, 612, ,712, 812) the hinge being position offset from an axis of the rail in a direction toward an interior of the rack when the rail is in the rail guide attached to the rack ([0040]-[0041]).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the rail assembly could be adapted with hinge and securing mechanism similar to the one taught by Allen et al., to provide a convenient means for easily mounting the rail guide without the use of tools ([0040]).
Williams demonstrates it is well known in the art to provide slide rail with a hinge being offset in a direction toward the interior (See 10, 16). It would have been obvious to one having skill in the art before the effective filing date of the invention to configure the rail of the combination to be offset towards the interior of the rack, as demonstrated y Williams to provide additional support and stability for guiding the IHS system into and out of the rack.

It would have been obvious to one having skill in the art before the effective filing date of the invention that of the invention to install the first rail, second rail and rail guide according to the method steps set forth above, since Evan’s et al. discloses the invention of claim 18 such method steps would occur during the ordinary course of installing the rails and the rail guide, see MPEP 2112.02 

Regarding Claims 19 and 20, the combination discloses ( Evans et al.) discloses Claim 19-at least one of the rail having  a flexible stop (440, 450) to prevent its corresponding rail from slidably moving beyond a certain position; and wherein the method of claim 18 further comprises: affecting the flexible stop to allow movement of the information handling system in a secondary direction; Claim 20-wherein the step of affecting the flexible stop  (440, 450)to allow movement of the information handling system in a secondary direction comprises: subjecting the flexible stop to a force above a threshold amount.
Evans et al. discloses the flexible stops are on the inner rail and the latching tab stops are on the out rail. It would have been obvious to one having skill in the art before the effective filing date of the invention that the flexible stop could be provided on the outer rail and the tab stop s on the inner rail, to stop the rail system in the forward or rearward direction ([0022]); as it would only require a rearrangement of parts which is within the skill of one in the art.






Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, and 11-20have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637